DETAILED ACTION
1.	This office action is in response to application16/426,882 filed on 5/30/2019. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0163579 (hereinafter Pothoff) in view US 2014/0281212 (hereinafter Schreter)

As for claim 1 Pothoff discloses: executing a garbage collection on data stored in a database to remove data values written to the database as part of uncommitted transactions (See paragraphs 0052-0054 and 0093-0095 note as part of garbage collection the system pseudo removes or inserts data to apply until the transaction is committed) , each uncommitted transaction being associated with a respective transaction identifier that is not included in a list of committed transaction identifiers (See paragraphs 0017-0025 note from the list of total transactions the uncommitted transactions are extracted and stored), the list of committed transaction identifiers listing, in sequential order, transaction identifiers for committed transaction (See paragraphs 0048 and 0056-0057 note the transactions are processed sequentially).
Pothoff does not explicitly disclose: after removing each data value written to the database as part of a first uncommitted transaction, modifying the list of committed transaction identifiers to include a transaction identifier for the first uncommitted transaction. Schreter however discloses after removing each data value written to the database as part of a first uncommitted transaction, modifying the list of committed transaction identifiers to include a transaction identifier for the first uncommitted transaction (See paragraphs 0003, 0032 and 0056 note the garbage collection process list are merged into one single delta list/log).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Schreter into the system of Pothoff. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Schreter teaching would enable users of the Pothoff system to have more efficient processing. 


As for claim 2 the rejection of claim 1 is incorporated and further Schreter discloses: wherein modifying the list of committed transaction identifiers to include the transaction identifier for the first uncommitted transaction comprises: identifying a first entry in the list of committed transaction identifiers for a first transaction identifier that is less than the transaction identifier for the first uncommitted transaction (See paragraph 0033 note Schreter states that less recent is less and more recent is more);
identifying a second entry in the list of committed transaction identifiers for a second transaction identifier that is greater than the transaction identifier for the first uncommitted transaction  (See paragraph 0033 note Schreter states that less recent is less and more recent is more); and
merging the first entry and the second entry into a single entry that includes a range of transaction identifiers, the range of transaction identifier including the first transaction identifier, the second transaction identifier, and the transaction identifier for the first uncommitted transaction (See paragraphs 0003, 0032 and 0056 note the garbage collection process list are merged into one single delta list/log).

As for claim 3 the rejection of claim 1 is incorporated and further Schreter discloses: wherein the garbage collection removes data stored in the database as part of uncommitted transactions that are associated with respective transaction identifiers that are no greater than a maximum transaction identifier (See paragraph 0033 note Schreter states that less recent is less and more recent is more);.

As for claim 5 the rejection of claim 1 is incorporated and further Pothoff discloses: receiving a request to execute a new transaction to the database (See paragraphs 0034-0036 note users/admins and programs can request database transactions);
generating a new transaction identifier for the new transaction, determining at least a first data operation and a second data operation that are included as part of the transaction (See paragraphs 0003 note each transaction consist of operations that are to be performed to accomplish the transaction); and
executing the first data operation and the second data operation (See paragraphs 0003 and 0034-0037 note the command are executed when the transaction becomes committed).

As for claim 6 the rejection of claim 5 is incorporated and further Pothoff discloses: determining that the first data operation and the second data operation were successfully executed (See paragraphs 0011, 0029 and 0036 note transactions that are successfully executed are committed and receive a committed URID); and
updating the list of committed transaction identifiers to include the new transaction identifier (See paragraphs 0029 and 0038-0039 note the committed URID is added to the list completed transactions).

As for claim 7 the rejection of claim 5 is incorporated and further Pothoff discloses: determining that the first data operation was not successfully executed, wherein the list of committed transaction identifiers is not updated to include the new transaction identifier as a result of determining that the first data operation was not successfully executed (See paragraphs 0004 and 0029 note “in-flight” transactions have not been successfully executed).

Claims 8-10 and 12-14 are database management system claims substantially corresponding to the method of claims 1-3 and 5-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-3 and 5-7.

Claims 15-17 and 19-20 are non-transitory computer readable medium claims substantially corresponding to the method of claims 1-3 and 5-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-3 and 5-7.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 18, 2021